The clerk of the lower court certifies to this court that no bill of exceptions has been presented in this case. The time for such presentation has expired, and the cause is here submitted upon the record proper. This appellant was convicted of the offense of violating the prohibition laws of the state, and was duly sentenced to hard labor for the county. No error appearing upon the record, the judgment of conviction in the lower court, from which this appeal was taken, will stand affirmed.
Affirmed.